DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 02/04/2022.
In view of applicant’s amendment and arguments regarding rejection of claim(s) 1 – 16 and 24 – 29 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant's amendment and arguments to the claims rejection are fully considered, however, they still failed to overcome the applied references, as is explained in greater detail below in the body of the rejection.
Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.

Claim Objections
Claims 1, 3, 11 and 13 are objected to because of the following informalities:
Claim 1 states:
“at least a third phase shifting circuit that shifts at least a third degree and has a third positive phase shifting network paired with a third negative phase shifting network, the second positive phase shifting network having a third series capacitor without shunt inductors, the second negative phase shifting network having a third series inductor without shunt capacitors”

Apparently underlined words “second” should be “third”, which is also assumed for further examination.
The same consideration applies to similarly worded corresponding portion of claim 13.
Claim 3 states: “one or more unselected positive or negative phase shifting circuits”. It is not clear whether it refers to any of the first, second, or third phase shifting circuits (which are not recited as positive or negative in claim 1) or positive and negative phase shifting networks. For further examination, it is assumed that it refers to positive and negative phase shifting networks.
Claim 11 states: “each positive phase shifting circuit”. It is not clear whether it refers to any of the first, second, or third phase shifting circuits (which are not recited as positive or negative in claim 1) or positive phase shifting networks. For further examination, it is assumed that it refers to positive phase shifting networks.

Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 33 be found allowable, claim 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 33 recites:
“the second positive phase shifting network … includes a second topology …;
the third positive phase shifting network … includes a third topology different from the second topology.”
In other words, claim 33 requires the topology of the second positive phase shifting network to be different from the topology of the third positive phase shifting network.
Claim 33 depends from independent claim 13. Claim 13 requires the second positive phase shifting network to include only a series capacitor and to not include any shunt inductors (lines 9 – 10 from the bottom of page 4 of the claim listing). Claim 13 also requires the third positive phase shifting network (in fact, the claim appears to mix up and initially states that it is “a third positive phase shifting network” within “the third phase shifting circuit” (lines 6 – 7 from the bottom of page 4 of the claim listing) but then goes on, apparently referring to the same phase shifting network, but reciting it as “the second positive phase shifting network” (line 5 from the bottom of page 4 of the claim listing)) to include only a series capacitor and to not include any shunt inductors (line 4 from the bottom of page 4 of the claim listing).
first positive phase shifting network (which has “a Pi topology”), not the second positive phase shifting network.
The same argument applies to exactly same worded claim 39.
Therefore, the examiner considers claims 33 and 39 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the specification as filed which would provide support for the subject matter of claims 33 and 39 or to amend the claims to bring them in conformance with the specification.

	For further examination, claims 33 and 39 are interpreted to require “the third positive phase shifting network … includes a third topology different from a first topology”, according to the applicant’s Remarks, which is recited by claim 33 as “a Pi topology”.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 15, 33 and 36 – 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the second phase shifting network" in line 12 from the bottom of page 4 of the claim listing.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "The phase shifter of claim 13" in the preamble.  There is insufficient antecedent basis for this limitation in the claim. Perhaps it should depend from claim 1?
Claims 14 – 15, 33 and 36 – 39 are rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 3, 5, 10, 13 – 15, 31, 32, 34, 35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170230028 (Gamal El Din) in view of US 20190081693 (Eitan) and further in view of US 20180205358 (Onaka).
Regarding claim 1, Gamal El Din teaches “A phase shifter (shown in FIG 2A and 4 with corresponding description) comprising…”
“at least a first phase shifting circuit (FIG 4 and paragraph 0037: One or more of the multi-state phase shifters 200 of FIG. 2A may be used as a stand-alone phase shifting component in a larger circuit. Although FIG 4 explicitly shows only two multistate phase shifters in series between RF1 and RF2, paragraph 0037 is open-ended with respect to the number of cascaded phase shifters. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize larger number (for example, three) of serially cascaded phase shifters for those applications where larger phase shift would be required. For the sake of further explanation, “a first phase shifting circuit” is mapped to the leftmost phase shifter 200 of FIG. 4) on a semiconductor die (paragraph 0011: the disclosed solution result in reduction of integrated circuit die area) that shifts at least a first degree (implicit since the purpose of the phase shifter is to shift the phase to a certain degree) and includes a first positive phase shifting network paired with a first negative phase shifting network (The internal structure of each phase shifter 200 is shown in FIG 2A. Therefore, internal components within the leftmost phase shifter 200 in FIG 4 correspond to those claimed and include “a first positive phase shifting network” such as C1 “paired with a first negative phase shifting network” such as L1), the first positive phase shifting network having at least…” “…a first series capacitor (C1 in FIG 2A)…” “…the first negative phase shifting network having at least…” “…a first series inductor (L1 in FIG 2A)…”
“…at least a second phase shifting circuit (For the sake of further explanation, “a second phase shifting circuit” is mapped to the second from the left phase shifter 200 of FIG. 4) that shifts at least a second degree (implicit since the purpose of the phase shifter is to shift the phase to a certain degree. The claim does not specify the amount of the “second degree” and does not require “second degree” to be different from the “first degree”. Therefore, the second from the left phase shifter 200 in FIG 4 will provide certain phase shift, whatever value it may be, which corresponds to the claimed “second degree”) and includes a second positive phase shifting network paired with a second negative phase shifting network (The internal structure of each phase shifter 200 is shown in FIG 2A. Therefore, internal components within the second from the left phase shifter 200 in FIG 4 correspond to those claimed and include “a second positive phase shifting network” such as C1 “paired with a second negative phase shifting network” such as L1.), the second positive phase shifting network having a second series capacitor without shunt inductors (C1 in FIG 2A. As may be seen, no shunt inductors are present), the second negative phase shifting network having…” “…a second series inductor (L1 in FIG 2A)…”
“…at least a third phase shifting circuit (the obviousness of adding a third phase shifter 200 in the arrangement shown in FIG 4 was explained above. Therefore, for the sake of further explanation, “a third phase shifting circuit” is mapped to the third from the left phase shifter 200 in FIG. 4 (not shown)) that shifts at least a third degree (implicit since the purpose of the phase shifter is to shift the phase to a certain degree. The claim does not specify the amount of the “third degree” and does not require “third degree” to be different from the “first degree”. Therefore, the third from the left phase shifter 200 (not shown in FIG 4) will provide certain phase shift, whatever value it may be, which corresponds to the claimed “third degree”) and has a third positive phase shifting network paired with a third negative phase shifting network (The internal structure of each phase shifter 200 is shown in FIG 2A. Therefore, internal components within the third from the left phase shifter 200 (not shown in FIG 4) correspond to those claimed and include “a third positive phase shifting network” such as C1 “paired with a third negative phase shifting network” such as L1.), the second (interpreted as “third”) positive phase shifting network having a third series capacitor without shunt inductors (C1 in FIG 2A. As may be seen, no shunt inductors are present), the second (interpreted as “third”) negative phase shifting network having a third series inductor without shunt capacitors (L1 in FIG 2A. As may be seen, no shunt capacitors are present); and
a plurality of selection switches formed on the semiconductor die (paragraph 0024: a plurality of n parallel signal paths each comprising a pair of switches Sna and Snb. The phase shift elements 202 may be physically located on the same integrated circuit (IC) die as the switch pairs Sna-Snb) that selectively couple at least one of the first, second and third positive or negative phase shifting networks (as may be seen from FIG 2A, in each phase shifter 200 (and there would be three of them in the arrangement of FIG 4) switches “selectively couple” components L1 and C1 representing “at least one of the first, second and third positive or negative phase shifting networks” to the input and output RF1 and RF2))…”

Although Gamal El Din teaches that the phase shifters may be used in beam forming networks and phased array antennas (see paragraph 0004), Gamal El Din does not disclose “first and second antenna elements separated by a distance that is half of wavelength of a fundamental component of a radio frequency signal” and that the switches couple the phase shifting networks “to at least one of the first and second antenna elements.”
Eitan in FIG. 10 with corresponding description discloses a hybrid beamforming system 1005 for a transmitter. Paragraph 0098: Each transmit path 1012(1)(1) to 1012(n)(m) includes a respective variable phase shifter 1016(1)(1) to 1016(n)(m), which shifts the phase of the respective transmit signal by a respective phase shift. More detailed description of the phase shifting operation is given in paragraph 0099. Further, paragraph 0091 explicitly states that embodiments disclosed for a receiver are also applicable to the transmitter. In this respect, paragraph 0087 and FIG 8 shows an example of an antenna array in which the antenna elements 515(1)(1) to 515(n)(m) within each antenna block 510(1) to 510(n) may be spaced close together (e.g., half a wavelength of the radio signal to be received or transmitted), or in other words, “first and second antenna elements separated by a distance that is half of wavelength of a fundamental component of a radio frequency signal”. It may also be seen that 
Therefore, since Gamal El Din explicitly teaches that the phase shifters may be used in beam forming networks and phased array antennas (see paragraph 0004), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the phase shifter disclosed by Gamal El Din as the phase shifter 1016 of Eitan simply as design choice with predictable results and to fill in where Eitan is silent. Doing so would have provided a multi-state phase shifter circuit having both low insertion loss (IL) and good return loss with reduced number of series-connected field effect transistor (FET) switches and thereby reduced the total IL. Doing so would have also allowed to reduce the integrated circuit die area because the number of switched elements is reduced (see Gamal El Din, paragraph 0011).
In the device of Eitan using phase shifters disclosed by Gamal El Din, the switches Sna and Snb in each of the phase shifter 200 shown in FIG 2A of Gamal El Din would “selectively couple at least one of the first, second and third positive or negative phase shifting networks to at least one of the first and second antenna elements (antenna elements 515(1)(1) to 515(n)(m) in FIG 10 of Eitan).”

Lastly, Gamal El Din does not disclose presence of “a first shunt inductor” “and a second shunt inductor” within the first positive phase shifting network; “a first shunt capacitor” “and a second shunt capacitor” within the first negative phase shifting network as well as “a third shunt capacitor” “and a fourth shunt capacitor” within the 
In paragraph 0025, Gamal El Din states that components or devices other than those illustrated in FIG. 2 may be used as phase shift elements 202.  Paragraph 0027 also states that the multi-state phase shifter circuit 200 shows 5 parallel signal paths, but may have more than five parallel signal paths (as suggested by the dotted lines in FIG. 2A); and paragraph 0024 states that other components (e.g., inductors, capacitors, transmission lines, resistors, switches, etc.) may be added affecting the implementation. In other words, Gamal El Din does not restrict implementation of different branches of the phase shifter to specifically disclosed.

On the other side, Onaka in paragraph 0062 and FIG 2 teaches an example of a circuit configuration of a phase shifter. FIG. 2A illustrates a high pass filter phase shifter in which a phase leads, and FIG. 2B illustrates a low pass filter phase shifter in which a phase lags. The amount by which the phase leads and the amount by which the phase lags are each decided by the number of stages of an LC ladder circuit. In other words, the more stages are in the LC ladder circuit, the more the phase is shifted. Obviously, the opposite is also true: the fewer stages are in the LC ladder circuit, the less the phase is shifted. Thus, Onaka teaches a “first positive phase shifting network (FIG 2A) having at least a first shunt inductor (the leftmost inductor connected to the ground), a first series capacitor (a capacitor between two inductors) and a second shunt inductor (the rightmost inductor connected to the ground)” as well as a “first negative phase shifting network (FIG 2B) having at least a first shunt capacitor (the leftmost capacitor connected to the ground), a first series inductor (any of the inductors) and a second shunt capacitor (the rightmost capacitor connected to the ground)”. Similarly, Onaka teaches a “second negative phase shifting network (FIG 2B) having at least a third shunt capacitor (the leftmost capacitor connected to the ground), a second series inductor (any of the inductors) and a fourth shunt capacitor (the rightmost capacitor connected to the ground)”.
Going back to the configuration disclosed by Gamal El Din in FIG 2a, it may clearly be seen that each positive or negative phase shifting circuit includes a single C- or L-component which allows only very low phase shift, as may also be seen from Table 4.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that for those cases when higher phase shifts may be required compared to those achievable by the Gamal El Din’s circuit using single components (capacitor or inductor), to implement, in any one or more of the three phase shifters 200 in FIG 4 of Gamal El Din (the third phase shifter 200 is not shown but would be obvious, as was explained above) any number of positive and/or negative phase shifter(s) having higher order (more stages) LC-circuits in each branch (such as configurations shown in Onaka’s FIG 2A and B) on an as needed basis simply as design choice with predictable results, the results being the capability of providing wider range of achievable phase shifts, either or both positive and negative. For example, implementing both first positive and negative phase shifting networks within the first phase shifter, as well as implementing only a second negative phase shifting network 
Additionally, replacing a single component positive and/or negative phase shifting networks in any of the phase shifters 200 of Gamal El Din with those disclosed by Onaka’s FIG 2A and B would merely be a substitution of one well-known circuit with another, which would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). In this case, the predictable result would be the capability of achieving higher degrees of the phase shift.

Regarding claim 2, Gamal El Din teaches “wherein the first negative phase shifting network provides a phase shift of about equal magnitude but opposite polarity as the first positive phase shifting circuit (as may be seen from Table 4 in paragraph 0034, the phase shift provided by the inductor L1 comparing to the inherent phase shift using the THRU line is -2.8° while the phase shift provided by the capacitor C1 comparing to the inherent phase shift using the THRU line is +2.8° thus being “equal magnitude but opposite polarity”).”
In the system of combined Gamal El Din and Onaka’s disclosures, “the first negative phase shifting network” would be represented by the circuit shown in FIG 2B of 
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the same relationship between corresponding positive and negative phase shifting networks within the same phase shifter 200 of Gamal El Din simply as design choice with predictable results, the results being providing the same phase shift whether in negative or positive direction. Additionally or alternatively, Gamal El Din discloses general configuration of the phase shifter, and recited by the claim limitation is nothing more than selecting specific values for the branches. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Gamal El Din teaches “further comprising a plurality of shunt switches configured to electrically connect one or more unselected positive or negative phase shifting circuits [interpreted as networks] to a reference voltage (paragraph 0030 and FIG 3 describing a block diagram of a selectable parallel signal path 300 of the type used in FIG. 2A, showing a phase shift element 302 series-connected between two bracketing series FET switches 304. Shunt FETs 306 coupled to opposite ends of the phase shift element 302 (“a plurality of shunt switches”) and to circuit ground are switched to a conductive (ON) state to connect the phase shift element 302 to circuit ground when the series FET switches 304 are switched to a non-conductive (OFF) state (thus isolating the phase shift element 302) (“configured to electrically connect one or more unselected positive or negative phase shifting circuits to a reference voltage”), and are switched to a non-conductive (OFF) state when the series FET switches 304 are switched to a conductive (ON) state. The shunt FETs 306 provide improved isolation for the phase shift element 302).”
Regarding claim 5, Gamal El Din in combination with Onaka teaches “wherein the first positive phase shifting network is implemented as a high pass filter, and the first negative phase shifting network implemented as a low pass filter (indeed, positive phase shifting circuit of Gamal El Din is implemented as capacitor C1 (see Table 4 in paragraph 0034) representing a high-pass filter, and negative phase shifting circuit is implemented as inductor L1 representing a low-pass filter. When the higher order LC circuits suggested by Onaka for higher phase shifting capability are implemented as disclosed in Onaka’s Fig. 2, the high-pass filter will take form of the circuit shown in FIG 2A of Onaka (“the first positive phase shifting network is implemented as a high pass filter”) and the low-pass filter will take form of the circuit shown in FIG 2B of Onaka (“the first negative phase shifting network implemented as a low pass filter”).).”
Regarding claim 10, Gamal El Din teaches “further comprising a control circuit…” “…configured to control the plurality of shunt switches (paragraph 0026: The switch pairs Sna-Snb in each of the parallel signal paths are concurrently switched within a parallel signal path to allow the associated phase shift element 202 or THRU conductor 204 to be placed in-circuit between the ports RF1, RF2 under the control of an applied signal from a control circuit (not shown). Operation of the shunt switches is given in paragraph 0030. Although control circuit is not mentioned in paragraph 0030, it is, nevertheless, implicit).”
Gamal El Din does not teach that the control circuit is “formed on the semiconductor die”. In fact, Gamal El Din does not disclose anything related to placement of the control circuit.
However, Gamal El Din in paragraph 0024 teaches that the phase shift elements 202 may be physically located on the same integrated circuit (IC) die as the switch pairs Sna-Snb.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to also position the control circuit on the same integrated circuit die as the rest of the components of the disclosed phase shifter simply as design choice with predictable results, the results being a single package with no external components.
Regarding claim 13, Gamal El Din in combination with Eitan and Onaka as explained in the rejection of claim 1 above teaches “A wireless device (Gamal El Din, paragraph 0072: Multi-state phase shifters are useful in a wide variety of circuits for performing a range of functions. Such functions are particularly useful in such applications as radio systems. Radio system usage includes cellular radio systems (including base stations, relay stations, and hand-held transceivers). Therefore, recited in the claim “wireless device” may be mapped to any of these devices) comprising:
(Eitan, FIG. 10 with corresponding description discloses a hybrid beamforming system 1005 for a transmitter. Paragraph 0098: Each transmit path 1012(1)(1) to 1012(n)(m) includes a respective phase shifter 1016(1)(1) to 1016(n)(m), which shifts the phase of the respective transmit signal by a respective phase shift. Further, paragraph 0087 and FIG 8 shows an example of “an antenna array including a plurality of antenna elements” in which the antenna elements 515(1)(1) to 515(n)(m) within each antenna block 510(1) to 510(n) may be separated by half a wavelength of the radio signal to be received or transmitted).);
a plurality of signal conditioning circuits on a semiconductor die (Gamal El Din, paragraph 0011: the disclosed solution result in reduction of integrated circuit die area), each operatively associated with a corresponding one of the plurality of antenna elements (Eitan, paragraph 0098: Each transmit path 1012(1)(1) to 1012(n)(m) includes a respective phase shifter 1016(1)(1) to 1016(n)(m), which shifts the phase of the respective transmit signal by a respective phase shift.) and including at least first, second and third phase shifting circuits, the first phase shifting circuit shifts at least a first degree and includes a first positive phase shifting network paired with a first negative phase shifting network, the first positive phase shifting network having at least a first shunt inductor, a first series capacitor and a second shunt inductor, the first negative phase shifting network having at least a first shunt capacitor, a first series inductor and a second shunt capacitor, the second phase shifting network shifts at least a second degree and includes a second positive phase shifting network paired with a 
a plurality of selection switches formed on the semiconductor die, the plurality of selection switches selectively couple first, second and third positive or negative phase shifting networks (this portion of the claim is rejected because of the same reasons as set forth in the rejection of claim 1 above over Gamal El Din and Onaka with the same reasons for combining as stated there) to at least one of the antenna elements in the antenna array (In the device of Eitan and Gamal El Din’s disclosures, the switches Sna and Snb in each of the phase shifter 200 shown in FIG 2A of Gamal El Din would “selectively couple the first, second and third positive or negative phase shifting networks to at least one of the antenna elements in the antenna array (antenna elements 515(1)(1) to 515(n)(m) in FIG 10 of Eitan)); and
a transceiver electrically coupled to the plurality of signal conditioning circuits (Eitan, FIG. 10 with corresponding description: transmit circuit 1060).”
Regarding claim 14, this claim is rejected because of the same reasons as set forth in the rejection of claim 2 because they have similar limitations.
Regarding claim 15, this claim is rejected because of the same reasons as set forth in the rejection of claim 3 because they have similar limitations.
Regarding claims 31 and 37, Gamal El Din in combination with Onaka teaches or fairly suggests “wherein the second negative phase shifting network has a Pi topology (as explained in the rejection of claim 1 above, “the second negative phase shifting network” of Gamal El Din would be implemented as the circuit shown in FIG 2B of Onaka clearly having “a Pi topology”) and the second positive phase shifting network has a different topology (as explained in the rejection of claim 1 above, “the second positive phase shifting network” would still be implemented as Gamal El Din’s single capacitor network thus having “a different topology”).”
Regarding claims 32 and 38, Gamal El Din in combination with Onaka teaches or fairly suggests “wherein the first positive phase shifting network has a first topology (as explained in the rejection of claim 1 above, “the first positive phase shifting network” of Gamal El Din would be implemented as the circuit shown in FIG 2A of Onaka having “a first topology”), the second positive phase shifting network has a second topology different from the first topology (as explained in the rejection of claim 1 above, “the second positive phase shifting network” would still be implemented as Gamal El Din’s single capacitor network thus having “second topology different from the first topology” of FIG 2A of Onaka), and the third phase shifting circuit has a third topology different from the second topology (as was explained in the rejection of claim 1 above, the third from the left phase shifter 200 (not shown in FIG 4 of Gamal El Din) would still be implemented using single capacitor and single inductor networks and thus would have “a third topology different from the second topology”, where “the second topology” corresponds in this claim to just a single capacitor network. Indeed, a topology of a single capacitor network from “the second positive phase shifting network” is different from a topology of the network comprising both an inductor and a capacitor of “the third phase shifting circuit”).”
Regarding claim 34, Gamal El Din in combination with Onaka does not teach “wherein the first, second, and third series capacitors are between 0.1 picofarads and 5 picofarads.”
However, the specific values of components used in any of the phase shifter networks are defined by the topology of the phase shifter network as well as the desired phase shift, and are simply a matter of design considerations.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such specific values of the components as required by design including those falling within the range specified by the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 35, with respect to “wherein the first, second, and third series inductors are between 0.2 nanohenry and 5 nanohenry”, Gamal El Din teaches in Table 3 of paragraph 0027 the value of a single inductor phase shifting network to be 0.376 nH.

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such specific values of the components as required by design including those falling within the range specified by the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170230028 (Gamal El Din) in view of US 20190081693 (Eitan) and US 20180205358 (Onaka) as applied to claim 1 above, and further in view of US 20080186108 (Miya).
Regarding claim 11, Gamal El Din does not explicitly teach “wherein each positive phase shifting circuit provides a different amount of phase shift to a radio frequency input signal”, when “each positive phase shifting circuit” is interpreted as “each positive phase shifting network”.
Miya in FIG 1 with corresponding description in par. 0005 describes a switchable phase shifter different stages of which are designed to have different fixed phase shift amounts.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such configuration of different In re Aller, 105 USPQ 233, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 12, Gamal El Din in combination with Miya teaches or fairly suggests “wherein the first, second and third phase shifting circuits are binary weighted.”
Miya in FIG 1 with corresponding description in par. 0005 describes a switchable phase shifter different stages of which “are binary weighted”. Indeed, the phase shifters have different fixed phase shift amounts, namely 0° to 11.25°, 22.5°, 45°, 90°, and 180°, respectively. The bit phase shifter 100 can accomplish the phase shift amounts of 32 patterns from 0 to 360 degrees at the interval of 11.25 degrees through on/off combinations of the phase shifters 100 to 105.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such configuration of different branches of the phase shifter disclosed by Gamal El Din in combination with Onaka so a binary fashion, as suggested by Miya, simply as design choice with predictable results, the results being the capability of achieving multiple values of phase shift with fixed interval. Additionally or alternatively, Gamal El Din discloses general configuration of the phase shifter, and recited by the claim limitation is nothing more than selecting specific values for the branches. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 30, 33, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170230028 (Gamal El Din) in view of US 20190081693 (Eitan) and US 20180205358 (Onaka) as applied to claims 1 and 4 above, and further in view of US 4733203 (Ayasli).
Regarding claims 30 and 36, Gamal El Din in combination with Onaka teaches “wherein the first positive phase shifting network…” “…and the second positive phase shifting network has a different topology (as explained in the rejection of claim 1 above, “the first positive phase shifting network” of Gamal El Din would be implemented as the circuit shown in FIG 2A of Onaka and “the second positive phase shifting network” would still be implemented as a single capacitor network thus having “a different topology” from FIG 2A of Onaka).”

On the other side, Ayasli in FIG 1 with corresponding description in col. 1 lines 11 – 28 discloses well known phase shifter circuits which may be employed in various radio frequency applications such as phased array antenna systems. The phase shifter 10 includes passive elements which provide a phase lag and a phase lead network and includes a pair of signal paths provided between an input terminal RF IN and an output terminal RF OUT with the upper one of the signal paths being through a high pass filter 14 to provide phase lead or positive phase shift to a signal and the lower one of the signal paths being through a low pass filter 18 to provide phase lag or negative phase shift to a signal.  As may be seen, the high-pass filter (the “positive phase shifting network”) has a Pi configuration.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the Pi configuration of the high-pass filter disclosed by Ayasli, as the positive phase shifting network (“the first positive phase shifting network”), in the system of Gamal El Din in combination with Onaka as the replacement for the high-pass filter disclosed by Onaka in FIG 2A simply as design choice with predictable results (such as, for example, presenting lower impedance for low-frequency signals because of shunt inductance being the first component, as opposed to higher impedance in Onaka’s Fig. 2A) since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).
Regarding claims 33 and 39, Gamal El Din in combination with Onaka teaches “…the second positive phase shifting network has a compact layout on the semiconductor die and includes a second topology different from the Pi topology (as explained in the rejection of claim 1 above, “the second positive phase shifting network” would still be implemented as a single capacitor network thus having “a second topology different from the Pi topology”. It is implicit that a topology which consists of only a single capacitor “has a compact layout on the semiconductor die”), the third positive phase shifting network has a compact layout on the semiconductor die and includes a third topology different from the second [interpreted as “first” which is also “a Pi topology”, as explained in the rejection of same claims under 35 USC 112(a) above] topology (as explained in the rejection of claim 1 above, “the third positive phase shifting network” would still be implemented as a single capacitor network thus having “a third topology different from the Pi topology”. It is implicit that a topology which consists of only a single capacitor “has a compact layout on the semiconductor die”).”

Gamal El Din in combination with Onaka do not disclose “wherein the first positive phase shifting network has a Pi topology”. In Onaka’s Fig. 2A, the high-pass filter (“the first positive phase shifting network”) appears to have a T configuration.
On the other side, Ayasli in FIG 1 with corresponding description in col. 1 lines 11 – 28 discloses well known phase shifter circuits which may be employed in various radio 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the Pi configuration of the high-pass filter disclosed by Ayasli, as the positive phase shifting network (“the first positive phase shifting network”), in the system of Gamal El Din in combination with Onaka as the replacement for the high-pass filter disclosed by Onaka in FIG 2A simply as design choice with predictable results (such as, for example, presenting lower impedance for low-frequency signals because of shunt inductance being the first component, as opposed to higher impedance in Onaka’s Fig. 2A) since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648